DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 06/15/2022, the following represents the changes from the previous claims: Claims 1, 3-7, 11, 13, 15-18, and 20 were amended, and Claims 2, 9, and 12 were canceled, and Claims 21-23 are new. Claims 1, 3-8, 10, 11, and 13-23 are presented for examination. 
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 3-5, 8, 10, 11, 13, 15-18, and 20-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanson (US Patent Publication 2016/0316716) in view of Hong (US Patent Publication 2019/0000036).  
	a. Regarding claim 1, Hanson teaches a method for autonomously training an animal with a training apparatus comprising loading a training protocol from a set of training protocols [teaching the animal to perform particular commands, for example, sit [0014]] onto the training apparatus [provides automated training by displaying videos and/or projecting audio via the interface device, abstract]; loading a first audio clip comprising recitation of a voice command associated with a target pose corresponding to the training protocol onto the training apparatus, the voice command recited by a user affiliated with the animal [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]; audio cues may be pre-recorded by an owner [0021]]; and during a first training session accessing a video feed recorded by an optical sensor integrated into the training apparatus and defining a field of view intersecting a working field [displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal [0058]]; tracking a location of the animal within the working field in the video feed [track 315 the animal to determine the specific position and/or movements of the animal [0058]]; a dispenser 210 integrated into the training apparatus configured to dispense units of a primary reinforcer into the working field based on the location of the animal within the working field in the video feed [device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]]; and while the animal is detected in the working field, playing back the first audio clip via an audio driver integrated into the training apparatus [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]; audio cues may be pre-recorded by an owner [0021]]; at a first time during the first training session detecting the animal at a first location within the working field in the video feed [track 315 the animal to determine the specific position and/or movements of the animal [0058]]; in response to detecting the animal at the first location locating the dispenser in a first position and playing back the first audio clip via an audio driver integrated into the training apparatus [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]; audio cues may be pre-recorded by an owner [0021]]; and in response to playing back the first audio clip detecting a first pose of the animal in the video feed calculating a deviation between the first pose and the target pose [device 100 may detect the specific position of the animal, for example if the animal is sitting [0015]; data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]]; and in response to the deviation falling within a threshold deviation, dispensing a first unit of the primary reinforcer via the dispenser in the first position 210 [device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]]; and at a second time succeeding the first time during the first training session detecting the animal at a second location within the working field in the video feed, the second location offset the first location by a first distance [track 315 the animal to determine the specific position and/or movements of the animal [0058]]; and in response to detecting the animal at the second location detecting a second pose of the animal in the video feed [FIGS. 4A-4C representatively illustrate various detectable positions and movements in accordance with an embodiment of the present technology [0009]]; calculating a second deviation between the second pose and the target pose [track 315 the animal to determine the specific position and/or movements of the animal [0058]; device 100 may detect the specific position of the animal, for example if the animal is sitting [0015]]; and in response to the second deviation falling within the threshold deviation, dispensing a second unit of the primary reinforcer via the dispenser [device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]].
	Hanson does not specifically teach at a target frequency updating a position of a dispenser integrated into the training apparatus in response to detecting the animal at the first location calculating a first target location for dispensation of the primary reinforcer into the working field via the dispenser based on the first location of the animal; and locating the dispenser in a first position aligned to the first target location; and dispensing a first unit of the primary reinforcer toward the first target location via the dispenser in the first position; and at a second time succeeding the first time during the first training session detecting the animal at a second location within the working field in the video feed, the second location offset the first location by a first distance and in response to detecting the animal at the second location, calculating a second target location for dispensation of the primary reinforcer into the working field via the dispenser based on the second location of the animal; and locating the dispenser in a second position aligned to the second target location; and dispensing a second unit of the primary reinforcer toward the second target location via the dispenser in the second position. 
Hong teaches at a target frequency updating a position of a dispenser 200 integrated into the training apparatus [rotation driving unit 300 rotates the feed throwing unit 200 to adjust a throwing direction of the feed [0099]; since the pet is aware of the feed supply period through the sound source; the user may train the pet [0207]]; in response to detecting the animal at the first location [camera unit 500 obtains image information of the pet [0217]] calculating a first target location B1 for dispensation of the primary reinforcer into the working field via the dispenser based on the first location of the animal [A1 represents a position to which the first thrown feed falls, and B1 represents a predicted reach position that is calculated by predicting a final reach position of the feed in consideration of rolling of the first falling feed [0231] FIG. 26]; and locating the dispenser in a first position φ1 aligned to the first target location [φ1 is a throwing azimuth of the first thrown feed [0231]]; and dispensing a first unit of the primary reinforcer toward the first target location via the dispenser in the first position [the feed that is thrown by the rotary apparatus [0236]]; and at a second time succeeding the first time during the first training session detecting the animal at a second location within the working field [the pet moves during a time from the first thrown feed to the second thrown feed [0240]] in the video feed [camera unit 500 obtains image information of the pet [0217]], the second location offset the first location by a first distance L12 [FIG. 26] and in response to detecting the animal at the second location, calculating a second target location B2 for dispensation of the primary reinforcer into the working field via the dispenser based on the second location of the animal [A2 represents a position to which the second thrown feed falls, B2 represents a predicted reach position of the second falling feed [0232]]; and locating the dispenser in a second position φ2 aligned to the second target location [φ2 is a throwing azimuth of the second thrown feed [0232]]; and dispensing a second unit of the primary reinforcer toward the second target location via the dispenser in the second position [the feed that is thrown by the rotary apparatus [0236]] for the purpose of providing for autonomously training an animal with a dispenser integrated into a training apparatus to adjust a throwing direction of the primary reinforcer to the position of the pet according to an input signal from a camera connected to a control unit to train the pet when the user is absent and to improve the quantity of fun and exercise of the pet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson to include at a target frequency updating a position of a dispenser integrated into the training apparatus in response to detecting the animal at the first location calculating a first target location for dispensation of the primary reinforcer into the working field via the dispenser based on the first location of the animal; and locating the dispenser in a first position aligned to the first target location; and dispensing a first unit of the primary reinforcer toward the first target location via the dispenser in the first position; and at a second time succeeding the first time during the first training session detecting the animal at a second location within the working field in the video feed, the second location offset the first location by a first distance and in response to detecting the animal at the second location, calculating a second target location for dispensation of the primary reinforcer into the working field via the dispenser based on the second location of the animal; and locating the dispenser in a second position aligned to the second target location; and dispensing a second unit of the primary reinforcer toward the second target location via the dispenser in the second position as taught by Hong because doing so would have provided for autonomously training an animal with a dispenser integrated into a training apparatus to adjust a throwing direction of the primary reinforcer to the position of the pet according to an input signal from a camera connected to a control unit to train the pet when the user is absent and to improve the quantity of fun and exercise of the pet. 
b. Regarding claim 3, Hanson in view of Hong teaches (references to Hanson) the method of Claim 1 wherein loading the training protocol onto the training apparatus comprises loading the sit training protocol onto the training apparatus [teaching the animal to perform particular commands, for example, sit [0014]]; wherein loading the first audio clip comprising recitation of the voice command associated with the target pose comprises loading the first audio clip comprising recitation of the voice command associated with a target sit pose [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]; audio cues may be pre-recorded by an owner [0021]] and dispensation of the primary reinforcer based on the target sit pose [device 100 may detect the specific position of the animal, for example if the animal is sitting [0015]; device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]]. 
Hanson in view of Hong teaches (references to Hong) the method of Claim 1 wherein updating the position of the dispenser based on the location of the animal comprises aligning the position of the dispenser with a target location [rotation driving unit 300 rotates the feed throwing unit 200 to adjust a throwing direction of the feed [0099] for dispensation of the primary reinforcer [the feed that is thrown by the rotary apparatus [0236]] calculated based on the location of the animal [camera unit 500 obtains image information of the pet [0217]; control unit 400 controls the feed so that the feed is thrown according to the inputted throwing information. That is, the control unit 400 may control the throwing intensity, the throwing angle θ, and the throwing azimuth φ of the feed throwing unit 200 [0245]].
 c. Regarding claim 4, Hanson in view of Hong teaches (references to Hong) the method of Claim 1 wherein locating dispenser 200 in the first position φ1 [φ1 is a throwing azimuth of the first thrown feed [0231]] aligned to the first target location B1 [A1 represents a position to which the first thrown feed falls, and B1 represents a predicted reach position that is calculated by predicting a final reach position of the feed in consideration of rolling of the first falling feed [0231]] comprises locating the dispenser in the first position aligned to the first target location [FIG. 26], dispenser 200 preloaded with the first unit of the primary reinforcer [the feed that is thrown by the rotary apparatus [0236]]; and in response to dispensing the first unit of the primary reinforcer [the feed that is thrown by the rotary apparatus [0236]], reloading dispenser 200 with the second unit of the primary reinforcer [pellet supply unit 100 discharges pellet feeds from an inner space 111 in which the pellet feeds for the pet are stored to supply the feeds [0097]; feed throwing unit 200 receives the set number of feeds from the pellet supply unit 100 to throw the feed [0098]] at a third time preceding the second time [the next feed throwing after the feed is thrown [0222]]. 
d. Regarding claim 5, Hanson in view of Hong teaches (references to Hanson) the method of Claim 1 wherein the location for dispensation of the primary reinforcer is based on the first location of the animal and the target pose [device 100 may detect the specific position of the animal, for example if the animal is sitting [0015]; device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]] associated with the voice command [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]; audio cues may be pre-recorded by an owner [0021]].
Hanson in view of Hong teaches (references to Hong) the method of Claim 1 wherein updating the position of the dispenser based on the location of the animal within the working field in the video feed comprises updating the position of the dispenser [rotation driving unit 300 rotates the feed throwing unit 200 to adjust a throwing direction of the feed [0099] based on and the location of the animal within the working field in the video feed [camera unit 500 obtains image information of the pet [0217]]; calculating the first target location B1 for dispensation of the primary reinforcer based on the first location of the animal comprises calculating the first target location for dispensation of the primary reinforcer based on the first location of the animal [A1 represents a position to which the first thrown feed falls, and B1 represents a predicted reach position that is calculated by predicting a final reach position of the feed in consideration of rolling of the first falling feed [0231] FIG. 26]; and calculating the second target location B2 for dispensation of the primary reinforcer into the working field based on the second location of the animal comprises calculating the second target location for dispensation of the primary reinforcer into the working field based on the second location of the animal [A2 represents a position to which the second thrown feed falls, B2 represents a predicted reach position of the second falling feed [0232]].
e. Regarding claim 8, Hanson in view of Hong teaches (references to Hanson) the method of Claim 1 wherein detecting the animal within the working field comprises detecting a dog [track 315 the animal to determine the specific position and/or movements of the animal [0058]; FIGS. 4A-4C]; accessing a canine anatomical definition of the target pose [a skeletal model of the animal that may be generated by the data acquisition unit 135 to the computing environment via the communication link. The computing environment may then use the skeletal model, depth information, and captured images to recognize the animal's position and movement (i.e. gestures) [0053]]; and calculating the deviation between the current pose of the animal and the target pose comprises calculating the deviation between the current pose of the dog and the canine anatomical definition of the target pose [use the skeletal model, depth information, and captured images to recognize the animal's position and movement (i.e. gestures) in response to cues generated by the interface device 115; The data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]].
f. Regarding claim 10, Hanson in view of Hong teaches (references to Hanson) the method of Claim 1 includes the first location of the animal and the target pose [track 315 the animal to determine the specific position and/or movements of the animal [0058]; device 100 may detect the specific position of the animal, for example if the animal is sitting [0015]].
Hanson in view of Hong teaches (references to Hong) the method of Claim 1 includes calculating the first target location B1 [A1 represents a position to which the first thrown feed falls, and B1 represents a predicted reach position that is calculated by predicting a final reach position of the feed in consideration of rolling of the first falling feed [0231] FIG. 26] based on the first location of the animal [camera unit 500 obtains image information of the pet [0217] and calculating the second target location B2 [A2 represents a position to which the second thrown feed falls, B2 represents a predicted reach position of the second falling feed [0232]] based on the second location of the animal [the pet moves during a time from the first thrown feed to the second thrown feed [0240]]. 
Please note in the combination of Hanson and Hong calculating the first target location is based on the first location of the animal and the target pose and calculating the second target location is based on the second location of the animal and the target pose. 
g. Regarding claim 11, Hanson in view of Hong teaches (references to Hanson) the method of Claim 1 comprising in response to the deviation falling within the threshold deviation [use the skeletal model, depth information, and captured images to recognize the animal's position and movement (i.e. gestures) in response to cues generated by the interface device 115; The data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]], playing a second audio clip comprising praise during a first time-interval [the audio projects a complimentary message, such as “good dog.” [0022]] and dispensing the first unit of the primary reinforcer comprises dispensing the first unit of the primary reinforcer [device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]] concurrently with playing of the second audio clip during the first time-interval [If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 or complimentary message via the interface device 115 and/or speaker [0058]].
h. Regarding claim 13, Hanson in view of Hong teaches (references to Hanson) the method of Claim 11 comprising replaying the second audio clip [the audio projects a complimentary message, such as “good dog.” [0022]; the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 or complimentary message via the interface device 115 and/or speaker [0058]]. Hanson in view of Hong teaches (references to Hong) the method of Claim 11 comprising reloading dispenser 200 with the second unit of the primary reinforcer [pellet supply unit 100 discharges pellet feeds from an inner space 111 in which the pellet feeds for the pet are stored to supply the feeds [0097]; feed throwing unit 200 receives the set number of feeds from the pellet supply unit 100 to throw the feed [0098]] during a second time-interval succeeding the first time-interval [the next feed throwing after the feed is thrown [0222]] and replaying the audio clip concurrently with reloading of the dispenser [the sound source generation part generates a sound source before the feed seated on the throw container 211 is thrown. Thus, the pet may listen to the sound source generated from the sound source generation part prepare for taking the feed [0205]] during the second time-interval [the next feed throwing after the feed is thrown [0222]].
i. Regarding claim 15, Hanson teaches a method for autonomously training an animal with a training apparatus [provides automated training by displaying videos and/or projecting audio via the interface device, abstract], comprising during a first training session, accessing a video feed recorded by an optical sensor integrated into the training apparatus and defining a field of view intersecting a working field [capture video with depth information including a depth image that may include depth values [0045]]; during a first reinforcement cycle within the first training session outputting an audible cue associated with a target action [device 115 may produce a cue, via the screen and/or speaker, for the animal, where the cue provides the animal with a command. For example, the interface device 115 may display a video using hand gestures (i.e. sign language) to instruct the animal to perform some command, such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]]; detecting a first action completed by the animal in the video feed [displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal [0058]]; and in response to the first action falling within a threshold deviation of the target action [FIGS. 4A-4C representatively illustrate various detectable positions and movements in accordance with an embodiment of the present technology [0009]; The data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]] dispensing a first unit of a primary reinforcer into the working field via dispenser 310 integrated into the training apparatus [interface device 115 may provide a cue 310, such as displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal. If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]]; and during a second reinforcement cycle succeeding the first reinforcement cycle within the first training session outputting the audible cue [device 115 may also emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]; detecting a second action completed by the animal in the video feed [cues are generated at predetermined times throughout the day [0021]; the present technology may employ various timing devices [0013]; interface device 115 may provide a cue 310, such as displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal. If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]]; in response to the second action falling within the threshold deviation of the target action dispensing a second unit of the primary reinforcer into the working field [After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal. If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]].
Hanson does not specifically teach in response to dispensing the first unit of the primary reinforcer, initiating a timer for a first fixed interval between dispensation of consecutive units of the primary reinforcer; in response to the second action falling within the threshold deviation of the target action prior to expiration of the timer dispensing a second unit of the primary reinforcer into the working field; and in response to dispensing the second unit of the primary reinforcer, reinitiating the timer for the first fixed interval; and in response to expiration of the timer dispensing a third unit of the primary reinforcer into the working field and reinitiating the timer for a second fixed interval. Hong teaches in response to dispensing the first unit of the primary reinforcer, initiating a timer [control unit 400 controls the throwing time [0224]] for a first fixed interval between dispensation of consecutive units of the primary reinforcer [a sufficient time may be secured for supplying the next feed. Since the sufficient time is secured, it is possible to consider the time taken to throw the pellet feed by the feed throwing unit 200. In addition, the pet may sufficiently chew the feed to help the digestion [0147]]; prior to expiration of the timer dispensing a second unit of the primary reinforcer into the working field [a sufficient time may be secured for supplying the next feed. Since the sufficient time is secured, it is possible to consider the time taken to throw the pellet feed by the feed throwing unit 200. In addition, the pet may sufficiently chew the feed to help the digestion [0147]]; and in response to dispensing the second unit of the primary reinforcer, reinitiating the timer for the first fixed interval [a sufficient time may be secured for supplying the next feed. Since the sufficient time is secured, it is possible to consider the time taken to throw the pellet feed by the feed throwing unit 200. In addition, the pet may sufficiently chew the feed to help the digestion [0147]]; and in response to expiration of the timer dispensing a third unit of the primary reinforcer into the working field [B3 represents a position to which the third thrown feed falls, B3 represents a predicted reach position of the third falling feed [0233] FIG. 26] and reinitiating the timer for a second fixed interval [adjust a time till the next feed throwing after the feed is thrown [0222]; control unit 400 controls the throwing time [0224]] for the purpose of providing for adjusting a time until the next primary reinforcer is dispensed so sufficient time may be secured for the pet to sufficiently chew the food to help digestion and allow the pet to be aware of the next primary reinforcer by predicting the time of the feed supply period so the user may train the pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson to include in response to dispensing the first unit of the primary reinforcer, initiating a timer for a first fixed interval between dispensation of consecutive units of the primary reinforcer; in response to the second action falling within the threshold deviation of the target action prior to expiration of the timer dispensing a second unit of the primary reinforcer into the working field; and in response to dispensing the second unit of the primary reinforcer, reinitiating the timer for the first fixed interval; and in response to expiration of the timer dispensing a third unit of the primary reinforcer into the working field and reinitiating the timer for a second fixed interval as taught by Hong because doing so would have provided for adjusting a time till the next primary reinforcer is dispensed so sufficient time may be secured for the pet to sufficiently chew the food to help digestion and allow the pet to be aware of the next primary reinforcer by predicting the time of the feed supply period so the user may train the pet.
 j. Regarding claim 16, Hanson in view of Hong teaches (references to Hanson) the method of Claim 15 wherein during a third reinforcement cycle succeeding the second reinforcement cycle within the first training session outputting the audible cue [device 115 may also emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]]; detecting a third action completed by the animal in the video feed and in response to the third action falling within the threshold deviation of the target action dispensing a fourth unit of the primary reinforcer into the working field [cues are generated at predetermined times throughout the day [0021]; the present technology may employ various timing devices [0013]; After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal. If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]]. Hanson in view of Hong teaches (references to Hong) the method of Claim 15 wherein reinitiating the timer for the second fixed interval comprises reinitiating the timer for the second fixed interval [adjust a time till the next feed throwing after the feed is thrown [0222]; control unit 400 controls the throwing time [0224]] exceeding the first fixed interval in duration [while the pet moves during a time from the first thrown feed to the second thrown feed by the distance between the positions of the sequentially thrown feeds because the pet moves the predicted reach position of the thrown feed to eat the feed [0240]]; and in response to dispensing the fourth unit of the primary reinforcer [The control unit 400 controls the feed so that the feed is thrown according to the inputted throwing information. That is, the control unit 400 may control the feed throwing number [0245]; feed throwing unit 200 receives the set number of feeds from the pellet supply unit 100 to throw [0098]] reinitiating the timer for the second fixed interval [adjust a time till the next feed throwing after the feed is thrown [0222]; control unit 400 controls the throwing time [0224]], in response to expiration of the timer dispensing a fifth unit of the primary reinforcer into the working field [a sufficient time may be secured for supplying the next feed. Since the sufficient time is secured, it is possible to consider the time taken to throw the pellet feed by the feed throwing unit 200 [0147]] and reinitiating the timer for a third fixed interval exceeding the second fixed interval in duration [the time taken to throw the pellet feed by the feed throwing unit 200 [0147]].
k. Regarding claim 17, Hanson teaches a method for autonomously training an animal with a training apparatus [provides automated training by displaying videos and/or projecting audio via the interface device, abstract] comprising, during a training session for the animal, activating a visual cue at the training apparatus [device 115 may produce a cue, via the screen and/or speaker, for the animal, where the cue provides the animal with a command. For example, the interface device 115 may display a video using hand gestures (i.e. sign language) to instruct the animal to perform some command, such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]]; accessing a video feed recorded by an optical sensor integrated into the training apparatus and defining a field of view intersecting a working field [capture video with depth information including a depth image that may include depth values [0045]]; tracking a location of the animal within the working field in the video feed [track 315 the animal to determine the specific position and/or movements of the animal [0058]]; and a dispenser 310 integrated into the training apparatus and configured to dispense units of a primary reinforcer into the working field, based on the location [device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]]; and at a first time during the training session, in response to detecting absence of the animal within the working field in the video feed [perform recognition 305 to determine whether or not the animal is present [0058]], playing back an audible cue via an audio driver integrated into the training apparatus [device 115 may produce a cue, via the screen and/or speaker, for the animal, where the cue provides the animal with a command. For example, the interface device 115 may display a video using hand gestures (i.e. sign language) to instruct the animal to perform some command, such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]]; and at a second time during the training session, in response to detecting the animal within the working field in the video feed [perform recognition 305 to determine whether or not the animal is present [0058]] playing back a first audio clip associated with a target pose [displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal [0058]]; tracking a current pose of the animal in the video feed; tracking a difference between the current pose and the target pose; in response to the difference falling below a threshold difference, confirming execution of the target pose and in response to confirming execution of the target pose dispensing a first unit of a primary reinforcer into the working field toward the location of the animal via the dispenser arranged in a first position aligned to the location of the animal [interface device 115 may provide a cue 310, such as displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal. If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]].
Hanson does not specifically teach updating a position of a dispenser integrated into the training apparatus and configured to dispense units of a primary reinforcer into the working field, based on the location; in response to playing back the first audible cue initiating a timer for a first fixed interval; prior to expiration of the timer dispensing a first unit of a primary reinforcer into the working field toward the location of the animal via the dispenser arranged in a first position aligned to the location of the animal, reducing the first fixed interval to a second fixed interval less than the first fixed interval; and initiating the timer for the second fixed interval. Hong teaches updating a position of dispenser 200 integrated into the training apparatus and configured to dispense units of a primary reinforcer into the working field [rotation driving unit 300 rotates the feed throwing unit 200 to adjust a throwing direction of the feed [0099], based on the location [camera unit 500 obtains image information of the pet [0217]]; in response to playing back the first audible cue [the sound source generation part generates a sound source before the feed seated on the throw container 211 is thrown. Thus, the pet may listen to the sound source generated from the sound source generation part prepare for taking the feed [0205]] initiating a timer for a first fixed interval [adjust a time till the next feed throwing after the feed is thrown [0222]; control unit 400 controls the throwing time [0224]]; prior to expiration of the timer dispensing a first unit of a primary reinforcer into the working field toward the location of the animal via dispenser 200 arranged in a first position φ1 [φ1 is a throwing azimuth of the first thrown feed [0231]] aligned to the location of the animal [camera unit 500 obtains image information of the pet [0217] camera unit 500 may be mounted toward the direction in which the feed is thrown [0217]], reducing the first fixed interval to a second fixed interval less than the first fixed interval and initiating the timer for the second fixed interval [adjust a time till the next feed throwing after the feed is thrown [0222]; control unit 400 controls the throwing time [0224]] for the purpose of providing for adjusting a time until the next primary reinforcer is dispensed so sufficient time may be secured for the pet to sufficiently chew the food to help digestion and allow the pet to be aware of the next primary reinforcer by predicting the time of the feed supply period so the user may train the pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson to include updating a position of a dispenser integrated into the training apparatus and configured to dispense units of a primary reinforcer into the working field, based on the location; in response to playing back the first audible cue initiating a timer for a first fixed interval; prior to expiration of the timer dispensing a first unit of a primary reinforcer into the working field toward the location of the animal via the dispenser arranged in a first position aligned to the location of the animal, reducing the first fixed interval to a second fixed interval less than the first fixed interval; and initiating the timer for the second fixed interval as taught by Hong because doing so would have provided for adjusting a time till the next primary reinforcer is dispensed so sufficient time may be secured for the pet to sufficiently chew the food to help digestion and allow the pet to be aware of the next primary reinforcer by predicting the time of the feed supply period so the user may train the pet.
l. Regarding claim 18, Hanson in view of Hong teaches (references to Hanson) the method of Claim 17 comprising confirming execution of the target pose [displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal [0058]], playing back the first audio clip associated with target pose [the audio projects a complimentary message, such as “good dog.” [0022]; the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 or complimentary message via the interface device 115 and/or speaker [0058]], tracking the current pose of the animal in the video feed [track 315 the animal to determine the specific position and/or movements of the animal [0058]]; tracking the difference between the current pose and the target pose in response to the difference falling below the threshold difference [use the skeletal model, depth information, and captured images to recognize the animal's position and movement (i.e. gestures) in response to cues generated by the interface device 115; The data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]], confirming execution of the target pose and in response to confirming execution of the target pose dispensing a second unit of the primary reinforcer into the working field [If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]].

Hanson in view of Hong teaches (references to Hong) the method of Claim 17 comprising in response to expiration of the timer reinitiating the timer for the first fixed interval [control unit 400 controls the throwing time [0224]; a sufficient time may be secured for supplying the next feed. Since the sufficient time is secured, it is possible to consider the time taken to throw the pellet feed by the feed throwing unit 200. In addition, the pet may sufficiently chew the feed to help the digestion [0147]]; tracking the animal in the video feed [camera unit 500 obtains image information of the pet [0217]]; and prior to expiration of the timer dispensing a second unit of the primary reinforcer into the working field [control unit 400 controls the throwing time [0224]; adjust a time till the next feed throwing after the feed is thrown [0222]] and reducing the first fixed interval to the second fixed intervall and initiating the timer for the second fixed interval [a sufficient time may be secured for supplying the next feed. Since the sufficient time is secured, it is possible to consider the time taken to throw the pellet feed by the feed throwing unit 200. In addition, the pet may sufficiently chew the feed to help the digestion [0147]].
m. Regarding claim 20, Hanson in view of Hong teaches (references to Hong) the method of Claim 17 wherein updating the position of dispenser 200 [rotation driving unit 300 rotates the feed throwing unit 200 to adjust a throwing direction of the feed [0099] based on the location of the animal within the working field [camera unit 500 obtains image information of the pet [0217]] comprises at a target frequency calculating a target location for dispensation of the primary reinforcer into the working field based on the current location of the animal within the working field [A1 represents a position to which the first thrown feed falls, and B1 represents a predicted reach position that is calculated by predicting a final reach position of the feed in consideration of rolling of the first falling feed [0231] FIG. 26] and updating the position of the dispenser based on the target location [rotation driving unit 300 rotates the feed throwing unit 200 to adjust a throwing direction of the feed [0099]; and wherein dispensing the first unit of the primary reinforcer into the working field toward the location of the animal comprises dispensing the first unit of the primary reinforcer toward the target location [the feed that is thrown by the rotary apparatus [0236]] within a threshold distance of the location of the animal within the working field [distances L12 and L23 between the predicted reach positions of the feeds that are sequentially thrown from the feed throwing unit 200 to calculate a predicted cumulative moving distance of the pet [0238]].
n. Regarding claim 21, Hanson in view of Hong teaches (references to Hong) the method of Claim 1 wherein updating the position of the dispenser at the target frequency comprises at the target frequency updating the position of the dispenser [rotation driving unit 300 rotates the feed throwing unit 200 to adjust a throwing direction of the feed [0099] comprising updating a first angular position θ of the dispenser in a vertical plane and updating a second angular position φ of the dispenser in a horizontal plane [the throwing angle θ, and the throwing azimuth φ [0234]].
o. Regarding claim 22, Hanson in view of Hong teaches (references to Hong) the method of Claim 1 wherein tracking the location of the animal in the working field comprises tracking a longitudinal distance Y [FIG. 26] of the animal from the optical sensor and tracking a lateral distance X [FIG. 26] of the animal from optical sensor 500 [FIG. 26 is a plan view of a throwing path of the feed thrown by the rotary apparatus for throwing the feed, and a point “O” represents a position of the rotary apparatus for throwing the feed [0230]; camera unit 500 may be mounted toward the direction in which the feed is thrown by the throw part 210 [0217]] and updating the position of dispenser 200 [rotation driving unit 300 rotates the feed throwing unit 200 to adjust a throwing direction of the feed [0099] based on the location of the animal in the working field comprises updating the position of dispenser 200 based on the longitudinal distance and the lateral distance [As illustrated in FIG. 26, the moving distance calculation part 430 cumulatively adds distances L12 and L23 between the predicted reach positions of the feeds that are sequentially thrown from the feed throwing unit 200 to calculate a predicted cumulative moving distance of the pet [0238]].
p. Regarding claim 23, Hanson in view of Hong teaches (references to Hong) the method of Claim 1 wherein updating the position of dispenser 200 at the target frequency [rotation driving unit 300 rotates the feed throwing unit 200 to adjust a throwing direction of the feed [0099] comprises updating the position of the dispenser at the target frequency within a threshold deviation. Hanson in view of Hong does not specifically teach a threshold deviation of 30 Hz.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson in view of Hong to include a threshold deviation of 30 Hz because doing so would have provided a suitable target frequency threshold deviation for updating the position of the dispenser and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  

4. 	Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanson (US Patent Publication 2016/0316716) in view of Hong (US Patent Publication 2019/0000036) and Arnold et al. (US Patent Publication 2006/0081644).  
a. Regarding claim 6, Hanson in view of Hong teaches (references to Hanson) the method of Claim 5 includes loading the sit training protocol onto the training apparatus [teaching the animal to perform particular commands, for example, sit [0014]]; loading the first audio clip comprising recitation of the voice command associated with a target sit pose [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]; audio cues may be pre-recorded by an owner [0021]]; and dispensing the first unit of the primary reinforcer [device 100 may detect the specific position of the animal, for example if the animal is sitting [0015]; device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]].
Hanson in view of Hong teaches (references to Hong) the method of Claim 5 includes calculating the first target location B1 [A1 represents a position to which the first thrown feed falls, and B1 represents a predicted reach position that is calculated by predicting a final reach position of the feed in consideration of rolling of the first falling feed [0231] FIG. 26] based on the first location of the animal [camera unit 500 obtains image information of the pet [0217]]; locating the dispenser in the first position φ1 aligned to the first target location [φ1 is a throwing azimuth of the first thrown feed [0231]]; dispensing the first unit of the primary reinforcer toward the first target location [the feed that is thrown by the rotary apparatus [0236]]; calculating the second target location B2 [A2 represents a position to which the second thrown feed falls, B2 represents a predicted reach position of the second falling feed [0232]] based on the second location of the animal; locating the dispenser in the second position φ2 aligned to the second target location [φ2 is a throwing azimuth of the second thrown feed [0232]].
Hanson in view of Hong does not specifically teach dispensing the first unit of the primary reinforcer toward the first target location proximal the feet of the animal in the first pose. Arnold teaches dispensing the first unit of the primary reinforcer toward the first target location proximal the feet of the animal in the first pose [FIG. 3 illustrates the invention in operation [0006]] for the purpose of providing a fully automated process for remotely dispensing a primary reinforcer to pets that does not require the user to be present while the invention dispenses the primary reinforcer for the pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson in view of Hong to include dispensing the first unit of the primary reinforcer toward the first target location proximal the feet of the animal in the first pose as taught by Arnold because doing so would have provided a fully automated process for remotely dispensing a primary reinforcer to pets that does not require the user to be present while the invention dispenses the primary reinforcer for the pet. 
	Please note in the combination of Hanson, Hong, and Arnold calculating the first target location comprises calculating the first target location based on the first location of the animal and the target sit pose associated with the sit command, locating the dispenser in the first position comprises locating the dispenser in the first position aligned to the first target location and the target sit pose; calculating the second target location comprises calculating the second target location based on the second location of the animal and the target sit pose associated with the sit command; and locating the dispenser in the second position comprises locating the dispenser in the second position aligned to the second target location and the target sit pose.
b. Regarding claim 7, Hanson in view of Hong and Arnold teaches (references to Hong) the method of Claim 6 comprising dispensing the first unit of the primary reinforcer toward first target location B1 [A1 represents a position to which the first thrown feed falls, and B1 represents a predicted reach position that is calculated by predicting a final reach position of the feed in consideration of rolling of the first falling feed [0231] FIG. 26].
Hanson in view of Hong and Arnold teaches (references to Arnold) the method of Claim 6  comprising dispensing the first unit of the primary reinforcer toward the first target location proximal the feet of the animal in the first pose [FIG. 3 illustrates the invention in operation [0006]].
Hanson in view of Hong and Arnold teaches (references to Hong) the method of Claim 6 further comprising in response to dispensing the first unit of the primary reinforcer toward the first target location B1 [A1 represents a position to which the first thrown feed falls, and B1 represents a predicted reach position that is calculated by predicting a final reach position of the feed in consideration of rolling of the first falling feed [0231] FIG. 26], dispensing a third unit of the primary reinforcer toward a second target location B3 [B3 represents a predicted reach position of the third falling feed [0233]] away from the current location of the animal [FIG. 26].

5. 	Claims 14 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanson (US Patent Publication 2016/0316716) in view of Hong (US Patent Publication 2019/0000036) and Miller (US 8,347,817).
a. Regarding claim 14, Hanson in view of Hong teaches (references to Hanson) the method of Claim 1 comprising at a scheduled start time for the first training session, activating a visual cue at the training apparatus [cues are generated at predetermined times throughout the day [0021]; the present technology may employ various timing devices [0013]; provide a cue 310, such as displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down [0058]]; at a third time preceding the first time, detecting absence of the animal in the working field in the video feed [perform recognition 305 to determine whether or not the animal is present [0058]]; at a fourth time succeeding the third time and preceding the first time, detecting the animal within the working field in the video feed [perform recognition 305 to determine whether or not the animal is present [0058]]; and in response to detecting the animal in the working field at the third time playing back the second audio clip; and dispensing an initial unit of the primary reinforcer [the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 or complimentary message via the interface device 115 and/or speaker [0058]].
Hanson in view of Hong does not specifically teach playing back the first audio clip in response to detecting absence of the animal in the working field. Miller teaches playing back the first audio clip in response to detecting absence of the animal in the working field [use any one or a combination of any two or more of the following to attract the animal to the switch/sensor: presenting attracting sounds via a speaker (such as scratching sounds generated by the control unit and played via a speaker) and/or otherwise luring the animal to the switch/sensor (e.g., by exploiting the animal's natural reactions to any one or more of sight, sound, and/or scent, etc. to attract the animal to the switch/sensor), col. 7 lines 4-15] for the purpose of providing attracting sounds via a speaker to attract the animal to the sensor of an apparatus for dispensing animal food that engages the pet and provides stimulation and exercise.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson in view of Hong to include playing back the first audio clip in response to detecting absence of the animal in the working field as taught by Miller because doing so would have provided attracting sounds via a speaker to attract the animal to the sensor of an apparatus for dispensing animal food that engages the pet and provides stimulation and exercise.
b. Regarding claim 19, Hanson in view of Hong teaches (references to Hanson) the method of Claim 17 wherein playing back the audible cue in response to detecting absence of the animal within the working field in the video feed comprises at a first time during the training session detecting absence of the animal within the working field [perform recognition 305 to determine whether or not the animal is present [0058]] and playing back the first audio clip in response to detecting the animal within the working field [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]] comprises at a second time succeeding the first time during the training session detecting the animal within the working field [perform recognition 305 to determine whether or not the animal is present [0058]]; in response to detecting the animal within the working field at the second time dispensing an initial unit of a primary reinforcer into the working field and while the animal is detected within the working field playing back the first audio clip [the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 or complimentary message via the interface device 115 and/or speaker [0058]].
Hanson in view of Hong does not specifically teach in response to detecting absence of the animal in the working field at the first time, playing back the audible cue. Miller teaches in response to detecting absence of the animal in the working field at the first time, playing back the audible cue [use any one or a combination of any two or more of the following to attract the animal to the switch/sensor: presenting attracting sounds via a speaker (such as scratching sounds generated by the control unit and played via a speaker) and/or otherwise luring the animal to the switch/sensor (e.g., by exploiting the animal's natural reactions to any one or more of sight, sound, and/or scent, etc. to attract the animal to the switch/sensor), col. 7 lines 4-15] for the purpose of providing attracting sounds via a speaker to attract the animal to the sensor of an apparatus for dispensing animal food that engages the pet and provides stimulation and exercise.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson in view of Hong to include in response to detecting absence of the animal in the working field at the first time, playing back the audible cue as taught by Miller because doing so would have provided attracting sounds via a speaker to attract the animal to the sensor of an apparatus for dispensing animal food that engages the pet and provides stimulation and exercise.

Response to Arguments
6.	Applicant’s arguments from the response filed on 06/15/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 06/15/2022, see pages 16-23, with respect to the rejection of claim 15 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Hong (US Patent Publication 2019/0000036).
b. Applicants arguments in the reply filed on 06/15/2022, see pages 23-25, with respect to the rejection of claim 16 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Hong (US Patent Publication 2019/0000036).
c. Applicants arguments in the reply filed on 06/15/2022, see pages 25-34, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Hong (US Patent Publication 2019/0000036).
d. Applicants arguments in the reply filed on 06/15/2022, see pages 34-40, with respect to the rejection of claim 17 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Hong (US Patent Publication 2019/0000036).
e. Applicants arguments in the reply filed on 06/15/2022, see pages 36-39, with respect to the rejection of claims 5 and 6 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Hong (US Patent Publication 2019/0000036) and Arnold et al. (US Patent Publication 2006/0081644).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643